Fourth Court of Appeals
                                San Antonio, Texas
                                      January 16, 2019

                                    No. 04-18-00911-CR

                                      Kevin DIXON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR6291
                        Honorable Mark R. Luitjen, Judge Presiding

                                          ORDER

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 16, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court